DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 9, 14, 16, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsubara US 2020/0014370.
1.	Matsubara discloses a multiplexer (Fig. 1 item 1; Fig. 16 item 2, etc.; [0173]) for filtering radio frequency signals, the multiplexer comprising: a first filter (20) having a first passband (MB) that is a lowest passband of all filters of the multiplexer (Fig. 2), the first filter including a series inductor (21; Lm) and a plurality of acoustic resonators (P1, P2, S1-S3) coupled to a common node (110) by way of the series inductor, the plurality of acoustic resonators starting with a shunt acoustic resonator (P1) from the common node; and a second filter (10) coupled to the common node and having a second passband (HB) that is above the first passband (Fig. 2), the series inductor and the shunt acoustic resonator of the first filter together arranged to increase a reflection coefficient of the first filter in the second passband ([0127]).
4.	Matsubara discloses the plurality of acoustic resonators includes a first ladder stage from the common node, and the first ladder stage starts with the shunt acoustic resonator (Fig. 1 item 20).
5.	Matsubara discloses all filters of the multiplexer are arranged as receive filters ([0069]).
6.	Matsubara discloses the first filter is a transmit filter ([0180], [0185]).
7.	Matsubara discloses the second filter is a second transmit filter ([0185]).
9.	Matsubara discloses the first filter is coupled to the common node without an intervening switch (Fig. 1, no switch).
14.	Matsubara discloses the plurality of acoustic resonator includes a surface acoustic wave resonator ([0078]).
16.	Matsubara discloses the plurality of acoustic resonator includes a bulk acoustic wave resonator ([0078]).
20.	Matsubara discloses a wireless communication device (Fig. 16 item 5) comprising comprising a multiplexer (Fig. 1 item 1; Fig. 16 item 2, etc.; [0173]) for filtering radio frequency signals, the multiplexer comprising: a first filter (20) having a first passband (MB) that is a lowest passband of all filters of the multiplexer (Fig. 2), a second filter (10) having a second passband (HB) that is above the first passband (Fig. 2), the first filter including a series inductor (21; Lm) and a plurality of acoustic resonators (P1, P2, S1-S3) coupled to a common node (110) by way of the series inductor, the plurality of acoustic resonators starting with a shunt acoustic resonator (P1) from the common node; and, the series inductor and the shunt acoustic resonator of the first filter together arranged to increase a reflection coefficient of the first filter in the second passband ([0127]); an antenna (ANT) operatively coupled to the common node; a radio frequency amplifier (e.g. amplifier 260, [0040], [0042], [0185]; switches 220, 240, [0178], [0179]) operatively coupled to the multiplexer and configured to amplify a radio frequency signal; and a transceiver (3, 4) in communication with the radio frequency amplifier.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 11-13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara US 2020/0014370.
2.	Matsubara discloses a third filter having a third passband coupled to the common node ([0072], a plurality of filters and frequency bands; [0161]), but does not explicitly disclose the third passband being above both the first and second passbands.  However, it is art recognized that different frequency passbands are used for multi-bands communication (Matsubara: [0072], [0161], [0186]) and that the different bands would be lower or higher in relation with each other.  At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the third passband being above the first and second passbands.  The modification would have been obvious for having multi-band communication as well-known in the art and taught by Matsubara ([0072], [0161], [0186]), and one of the few possible passband assignments for the passbands in relation with each other.
3.	Matsubara discloses the series inductor and the shunt acoustic resonator are together arranged to increase the reflection coefficient of the first filter in the third passband ([0072], [0127], [0161]).
11.	Matsubara discloses a third filter having a third passband coupled to the common node ([0072], a plurality of filters and frequency bands; [0161]) via a switch (Fig. 16 shows plurality of filters with switches 240), but does not explicitly disclose the third passband being above both the first and second passbands.  However, it is art recognized that different frequency passbands are used for multi-bands communication (Matsubara: [0072], [0161], [0186]) and that the different bands would be lower or higher in relation with each other.  At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the third passband being above the first and second passbands.  The modification would have been obvious for having multi-band communication as well-known in the art and taught by Matsubara ([0072], [0161], [0186]), and one of the few possible passband assignments for the passbands in relation with each other.
12.	Matsubara discloses a third filter having a third passband coupled to the common node ([0072], a plurality of filters and frequency bands; [0161]), but does not explicitly disclose the third passband being below the second passband and above the first passband, the third filter including a second series inductor and a second plurality of acoustic resonators coupled to a common node by way of the second series inductor, the plurality of acoustic resonators starting with a first shunt acoustic resonator (P1) from the common node.
	However, it is art recognized that different frequency passbands are used for multi-bands communication (Matsubara: [0072], [0161], [0186]), that the different bands would be lower or higher in relation with each other, and the arrangement structure of the third filter, namely second series inductor, second plurality of the acoustic resonators, first shunt acoustic resonator, is essentially the same arrangement as the first filter, thus a duplication of parts.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the third passband being below the second passband and above the first passband, the third filter including a second series inductor and a second plurality of acoustic resonators coupled to a common node by way of the second series inductor, the plurality of acoustic resonators starting with a first shunt acoustic resonator (P1) from the common node.  The modification would have been obvious for having multi-band communication as well-known in the art and taught by Matsubara ([0072], [0161], [0186]), one of the few possible passband assignments for the passbands in relation with each other, and duplication of parts for filter arrangement (MPEP 2144.04(VI)(B)).
13.	Matsubara discloses the second plurality of acoustic resonators include ladder stage closest to the common node that starts with the first shunt acoustic resonator (Fig. 1 item 20; consequence of the duplication of parts as discussed in claim 12 above).
17.	Matsubara discloses a radio frequency module (Figs. 1, 16, etc.; [0173]) comprising a multiplexer (Fig. 1 item 1; Fig. 16 item 2, etc.; [0173]) for filtering radio frequency signals, the multiplexer comprising: a first filter (20) having a first passband (MB) that is a lowest passband of all filters of the multiplexer (Fig. 2), a second filter (10) having a second passband (HB) that is above the first passband (Fig. 2), the first filter including a series inductor (21; Lm) and a plurality of acoustic resonators (P1, P2, S1-S3) coupled to a common node (110) by way of the series inductor, the plurality of acoustic resonators starting with a shunt acoustic resonator (P1) from the common node; and, the series inductor and the shunt acoustic resonator of the first filter together arranged to increase a reflection coefficient of the first filter in the second passband ([0127]); and a radio frequency circuit element (e.g. amplifier 260, [0040], [0042], [0185]; switches 220, 240, [0178], [0179]) coupled to the multiplexer.
Matsubara does not disclose the multiplexer and the radio frequency circuit element being enclosed within a common package.
However, it is art-recognized in the art that communication circuitries can be in a common package as a common implementation of communication device.
At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the multiplexer and radio frequency circuit element being enclosed within a common package.  The modification would have been obvious because it is well-known to form communication circuitries in a common package as a common implementation of communication device, for benefit such as compact or integrated device.
18.	Matsubara discloses the radio frequency circuit element is a radio frequency amplifier arranged to amplify a radio frequency signal ([0040], [0042], [0185]).
19.	Matsubara discloses the radio frequency circuit element is a switch configured to selectively couple the multiplexer to an antenna port of the radio frequency module (Fig. 16; switches 220, 240, [0178], [0179]).

Claims 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara US 2020/0014370 in view of Araki US 2017/0244431.
8.	Matsubara does not disclose the second filter includes a front end series resonator and all other acoustic resonators of the second filter are coupled to the common node via the front end series resonator.
	Araki discloses a multiplexer (Fig. 1) comprising a common node (60), wherein a filter (Fig. 3C) includes a front end series resonator (301) and all other acoustic resonators of the second filter are coupled to the common node via the front end series resonator (Fig. 3C).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have replaced the second filter of Matsubara with the filter of Araki.  The modification would have been obvious because any useable filter may be implemented as the second filter as taught by Matsubara ([0071], [0072]) and Araki provided an exemplarily filter (Fig. 3C) useable thereof.
10.	Matsubara does not disclose the series inductor is a surface mount inductor.
	Araki discloses inductor can be implemented as surface mount inductor ([0126], [0128]).
	At the time of the filing, it would have been obvious to made the series inductor as a surface mount inductor.  The modification would have been obvious because surface mount inductor is a well-known implementation of inductor useable thereof as taught by Araki ([0126], [0128]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Matsubara US 2020/0014370 in view of Komatsu US 9,748,924 cited in IDS filed 11/3/20.
15.	Matsubara does not disclose the plurality of acoustic resonators includes a temperature compensated surface acoustic wave resonator.
	Komatsu discloses a temperature compensated surface acoustic wave resonator (Figs. 27A,B; Col. 17 lines 5-10).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have replaced the resonators of Matsubara with temperature compensated surface acoustic wave resonators of Komatsu.  The modification would have been obvious for the benefit of improving frequency temperature characteristics of the resonators as taught by Komatsu (Col. 17 lines 5-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                   

/Samuel S Outten/Primary Examiner, Art Unit 2843